Citation Nr: 1740967	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-22 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for lung cancer, for purposes of accrued benefits as a substituted claimant.

3. Entitlement to service connection for a back disorder, for purposes of accrued benefits as a substituted claimant.

4. Entitlement to nonservice-connected pension, for purposes of accrued benefits as a substituted claimant. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1971 to July 1973, and from March 1976 to March 1978.  The Veteran died in June 2010.  The appellant is the Veteran's surviving spouse.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama in December 2010.  

The appellant presented testimony during a Board videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of that videoconference hearing is included in the evidence of record. 

The Board remanded the lung cancer, back and pension claims to the RO for additional development in October 2015, to include adjudication of the issue of substitution.  The remand directives stated that if substitution was granted the RO was to issue a Statement of the Case (SOC).  The RO never sent any notice about this matter to the appellant but apparently granted substitution of the surviving spouse as the appellant for the purpose of continuing the appeal as evidenced by the issuance of an SOC as to the lung cancer, back and pension issues in May 2016.  
This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted, a Statement of the Case (SOC) addressing the issues of entitlement to service connection for lung cancer and a back disorder, as well as the issue of entitlement to pension, was promulgated in May 2016.  The appellant submitted a VA Form 9 substantive appeal as to those issues in June 2016.  In that VA Form 9, the appellant stated that she desired to have a videoconference hearing. 

In the same October 2015 Board decision that remanded the lung cancer, back and pension issues, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court vacated the Board's denial and remanded the cause of death issue to the Board pursuant to a joint motion for partial remand (JMR) dated the same month.

The July 2016 JMR indicated that the issue of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the issue of entitlement to service connection for lung cancer which was remanded by the Board in October 2015.  The parties to the JMR indicated that these two claims needed to be adjudicated together.  Thus, these claims are inextricably intertwined and further appellate adjudication for the issues remanded herein must be deferred until the requested remand development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

A review of the record indicates the appellant has not yet been afforded a Board hearing.  In view of the foregoing, the appeal must be remanded so that the appellant can be scheduled for such a hearing.  

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant for a hearing before a Veterans Law Judge, as the docket permits.  Offer her the option of a Travel Board hearing or a videoconference hearing, whichever she prefers. 

Notify the appellant and her representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if she desires to withdraw the hearing request prior to the hearing, she may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

